DETAILED ACTION
This office action is responsive to amendment filed on October 19, 2021 in this application Zong et al., U.S. Patent Application No. 16/561,591 (Filed September 5, 2019) (“Zong”).  Claim 1 – 6 and 21 – 32 were pending.  Claims 1, 6, 21, 26, 27, and 32 are amended.  Claims 1 – 6 and 21 – 32 are pending.
Applicants' arguments have been carefully and respectfully considered and found not persuasive.  Accordingly, this action has been made FINAL.

Response to Arguments
	With respect to Applicant’s argument on pg. 10 of the Applicant’s Remarks (“Remarks”) stating that the prior art fails to teach removing the routing rule and first pod, examiner respectfully disagrees.  See infra § Claim Rejections - 35 USC §103 § Claims 1 & 6.  Caldato teaches deleting pods when they are no longer required.  Caldato at ¶¶ 0109, 0110, 0136.  Jamjoom teaches that removing the first containerized microservice as well as the routing rule that performs request routing to the first containerized microservice, would be an obvious design choice.  Jamjoom teaches that its routing rule “app-biset” used to route requests to a co-deployed previous microservice is only used until the problem with the new upgraded version of the microservice is fixed.  Id. at ¶ 0077.  After the problem is fixed the routing rule may be destroyed along with the previous microservice and requests may be transferred all at once to the most recent, upgraded, version of the microservice.  Id. at ¶ 0108 (most recent version may have all traffic transferred at once); id. at ¶ 0104 (services that are no longer in use may be destroyed).  It would be obvious to combine a known method for removing a microservice that is no longer required by destroying the microservice and associated routing rule with a microservice upgrade 

Claim Rejections 35 U.S.C. §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 – 6 and 21 – 32 are rejected under 35 U.S.C. 103 as being unpatentable over Caldato et al., United States Patent Application Publication No. 2019/0102280 (Published April 4, 2019, filed September 28, 2018) (“Caldato”), in view of Jamjoom et al., United States Patent Application Publication No. 2017/0046146 (Published February 16, 2017, filed March 15, 2016) (“Jamjoom”).

Claims 1, 21, and 27
Caldato teaches the invention as claimed a computer-implemented method (CIM) comprising: 
setting up a plurality of virtual machine (VM) nodes in a container orchestrator system, with each VM node  corresponding to a VM, with each VM node including a plurality of pods, and with each pod including a set of container(s) and a set of shared resources for use by the set of container(s);…[hosting] on a first pod of the plurality of pods of a first VM of the plurality of VM nodes…[deploying the second version of the first microservice] on a second pod of the plurality of pods of the first VM;… [microservice] deployed on the first pod… [microservice] deployed on second pod; and… [deleting] first pod from the first VM. {Containerized services are deployed as containers (310) sharing common resources (308), executing inside of pods (304), which all run on virtual machine container nodes (302), and which may be controlled by a service manager which performs an update process by creating a new debug pod to replace an existing pod and to which service requests are routed using the ID of the new pod.  Caldato at fig. 3 and ¶¶ 0059 & 0060 (Virtual Machine container nodes host pods which host containers which run services); id. at fig. 23 & ¶¶ 0122 & 0123 (debug container is deployed to a pod which may be a second pod); ¶¶ 0122id. at ¶¶ 0011 & 0118 (route service request to debug pod); id. at ¶¶ 0059, 0060 (pod is addressed using ID, such as IP and port ID); id. at ¶ 0065 (service update).  The replaced pod can be deleted.  Id. at ¶¶ 0109, 0110, 0136.}
However, Caldato does not explicitly teach the limitation:
hosting a first version of a first microservice… receiving an instruction to update the first version of the first service to a second version of the first microservice; in response receipt of the instruction deploying the second version of the first microservice …; Jamjoom does teach this limitation.  Jamjoom teaches that the containerized services, as taught by Caldato may be microservices that are deployed inside the containers to provide services in response to service requests.  Jamjoom at ¶ 0066. A request for an update is received and acted upon following receipt of an alert indicating the update is required due to a detected problem.  Jamjoom at ¶¶ 0072; 0073; 0075; 0077 (deploy new microservice in response to request).
Caldato and Jamjoom are analogous art because they are from the “same field of endeavor” and are both from the same “problem-solving area.”  Specifically, they are both from the field of software updating, and both are trying to solve the problem of how to update services in containers.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the use of a method for containerized services, as taught in Caldato, with microservices, as taught in Jamjoom.  Jamjoom teaches that microservices are small services.  Id at ¶ 0062.  Therefore, one having ordinary skill in the art would have been motivated to combine the use of a method for containerized services, as taught in Caldato, with microservices, as taught in Jamjoom, for the purpose of substituting one type of known service for another known type.} 
Jamjoom further teaches the limitations:
{generating, by one or more processing units, a routing rule indicating that requests for the first version of the first microservice … are to be routed to the second version of the first microservice…; receiving, from a client computer system and over a communication network, a first request for the first version of the first microservice…; and responsive to the receipt of the first request, applying the routing rule to instruct routing, by one or more processing units, by routing the first request to the second version of the first microservice …  {When a container based microservice deployed on a cloud computing node is in need of an update a new microservice is co-deployed and service requests that were previously routed to the first microservice are now routed to and handled by the second microservice.  Jamjoom at Abstract; id. at ¶¶ 0046, 0055, 0076, & 0077.  Routing rules are set up in a routing application, such as “app-bisect,” which executes the routing rule when requests for the microservice are received.  Id. at ¶¶ 0098 & 0099 (routing using routing rules which send all traffic to the new version of a microservice instead of to the previous version.
Jamjoom further teaches the limitations:
further responsive to the receipt of the first request, deleting the first [pod containing the first microservice]  {Removing the first containerized microservice as well as the routing rule that performs request routing to the first containerized microservice, would be an obvious design choice in light of the teachings of Jamjoom.  Jamjoom teaches that its routing rule “app-biset” used to route requests to a co-deployed previous microservice is only used until the problem with the new upgraded version of the microservice is fixed.  Id. at ¶ 0077.  After the problem is fixed the routing rule may be destroyed along with the previous microservice and requests may be transferred all at once to the most recent, upgraded, version of the microservice Id. at ¶ 0108 (most recent version may have all traffic transferred at once); id. at ¶ 0104 (services that are no longer in use may be destroyed).  It would be obvious to combine a known method for removing a microservice that is no longer required by destroying the microservice and associated routing rule with a microservice upgrade method that requires removal of the previous microservice version when a new upgraded version is ready.} 

Claims 2, 22, and 28
Caldato and Jamjoom teach the invention as claimed, including:
in response to receipt of the instruction and prior to deployment of the second version of the first microservice, creating the second pod at the first VM node; receiving a plurality of requests for the first version of the first microservice deployed on the first pod, the plurality of requests including the first request; and recording, by one or more processing units, a correspondence relationship between the set of requests and the first pod.  Application No. 15/628,480Filed June 20, 2017 Page 3of6{Microservice are deployed inside containers to provide services in response to service requests.  Jamjoom at ¶ 0066.  When a container based microservice deployed on a cloud computing node is in in need of an update a new microservice is co-deployed and service requests that were previously routed to the first microservice are now routed to and handled by the second microservice.  Id. at Abstract; id. at ¶¶ 0046, 0055, 0076, & 0077.
Routing rules are set up in a routing application, such as “app-bisect,” which executes the routing rule when requests for the microservice are received.  Id. at ¶¶ 0098 & 0099 (routing using routing rules which send all traffic to the new version of a microservice instead of to the previous version.}

Claims 3, 23, and 29
With respect to claims 3, 23, and 29, Caldato and Jamjoom teach the invention as claimed, including:
generating, by one or more processing units, a set of unique IDs, wherein each of the set of unique IDs corresponds to one request of the plurality of requests.  Page 3of6 {Containerized services are in the form of deployed pods controlled by a service manager which performs an Caldato at ¶¶ 0011 & 0118 (route service request to debug pod); id. at ¶¶ 0059, 0060 (pod is addressed using ID, such as IP and port ID); id. at ¶ 0065 (service update).}

Claims 4, 24, and 30
With respect to claims 4, 24, and 30, Caldato and Jamjoom teach the invention as claimed, including:
wherein the recording of the correspondence relationship between the plurality of requests and the first pod includes recording, by one or more processing units, a correspondence relationship between the set of unique IDs and the first pod. Page 3of6 {Containerized services are in the form of deployed pods controlled by a service manager which performs an update process by creating a new debug pod to replace an existing pod and to which service requests are routed using the ID of the new pod.  Caldato at ¶¶ 0011 & 0118 (route service request to debug pod); id. at ¶¶ 0059, 0060 (pod is addressed using ID, such as IP and port ID); id. at ¶ 0065 (service update).}

Claims 5, 25, and 31
With respect to claims 5, 25, and 31, Caldato and Jamjoom teach the invention as claimed, including:
wherein the routing rule includes the set of unique IDs corresponding to the plurality of requests for the first version of the first microservice.  Page 3of6 {Containerized services are in the form of deployed pods controlled by a service manager which performs an update Caldato at ¶¶ 0011 & 0118 (route service request to debug pod); id. at ¶¶ 0059, 0060 (pod is addressed using ID, such as IP and port ID); id. at ¶ 0065 (service update).}

Claims 6, 26, and 32
With respect to claims 6, 26, and 32 Caldato and Jamjoom teach the invention as claimed, including:
responsive to an indication that the routing rule is no longer used, deleting the routing rule.  {Removing the first containerized microservice as well as the routing rule that performs request routing to the first containerized microservice, would be an obvious design choice in light of the teachings of Jamjoom.  Jamjoom teaches that its routing rule “app-biset” used to route requests to a co-deployed previous microservice is only used until the problem with the new upgraded version of the microservice is fixed.  Id. at ¶ 0077.  After the problem is fixed the routing rule may be destroyed along with the previous microservice and requests may be transferred all at once to the most recent, upgraded, version of the microservice Id. at ¶ 0108 (most recent version may have all traffic transferred at once); id. at ¶ 0104 (services that are no longer in use may be destroyed).  It would be obvious to combine a known method for removing a microservice that is no longer required by destroying the microservice and associated routing rule with a microservice upgrade method that requires removal of the previous microservice version when a new upgraded version is ready or as determined based on the design choice of the operator – note ¶0076-0077, “…All user traffic is diverted to the selected combination until a human operator intervenes…”.}


Conclusion
The following list of prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Schultz et al., United States Patent Application Publication No. 2018/0139238 (Published May 17, 2018, filed February 10, 2017) (“Schultz”).  Schultz teaches that the containerized microservices, as taught by Caldato and Jamjoom may include a proxy container used as a network interface proxy by the other containers.  Schultz at ¶0027, 0036, & 0046 (web proxy 106 is located on the same computing device as the containers 130); id. at ¶ 0032 (web proxy 106 is a container); id. at ¶¶ 0046 & 0039 (containers may be virtual machines and may communicate “via virtual machine bus 216”).
Caldato, Jamjoom, and Schultz are analogous art because they are from the “same field of endeavor” and are both from the same “problem-solving area.”  Specifically, they are both from the field of software updating, and both are trying to solve the problem of how to update services in containers.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the use of a method for containerized microservices, as taught in Caldato and Jamjoom, with proxy containers, as taught in Schultz.  Schultz teaches that proxy containers allow the system to control access to and from the network resources, such as by requiring authentication.  Id at ¶ 0026.  Therefore, one having ordinary skill in the art would have been motivated to combine the use of a method for containerized microservices, as taught in Caldato and Jamjoom, with proxy containers, as taught in Schultz, 
Zhang, “You’ve deployed your application in IBM Bluemix – now what?” IBM (Published July 28, 2014) retrieved from https://www.ibm.com/blogs/cloud-computing/2014/07/28/youve-deployed-application-ibm-bluemix-now/on September 28, 2021 at pgs. 2 – 3 teaches deploying a plurality of VMs each hosting containers that have applications executing inside of them, were the containers have shared resources and routing of service requests.
Surcouf et al., United States Patent Application Publication No. 2018/0139238 (Published May 17, 2018, filed February 10, 2017) at Fig. 1 & ¶ 0019 Server 130(1) contains an Enforcement Agent 140, which is a container, and which acts as a proxy for application containers 134(1) and 134(2) to transmit communications to a separate server such as 130(2); id. at ¶ 0017 - The containers 140, 134(1), and 134(2) may be executing using a shared container runtime.
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 571-272-3759.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 

like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

//T.H./										January 29, 2022
Examiner, Art Unit 2199

/LEWIS A BULLOCK  JR/Supervisory Patent Examiner, Art Unit 2199